Citation Nr: 1023162	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-36 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a foot or ankle 
disability to include bilateral plantar fasciitis with 
calcaneal spurs, bilateral sprain ankles, and osteoarthritis 
of the left first metatarsophalangeal joint.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Merchant Marines 
from May 1, 1945 until August 15, 1945 and in the Army from 
June 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York which denied the Veteran's claims for 
service connection for a podiatry condition and PTSD, among 
other claims.

The Veteran testified at an August 2009 RO hearing as well 
before the undersigned at an April 2010 hearing at the RO 
(Travel Board).  A hearing transcript has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a foot or 
ankle disability to include bilateral plantar fasciitis with 
calcaneal spurs, bilateral sprain ankles, and osteoarthritis 
of the left first metatarsophalangeal joint; is REMANDED to 
the RO via the Appeals Management Center (AMC) and is 
discussed in the REMAND section of this decision.



FINDING OF FACT

The Veteran has a diagnosis of PTSD that has been attributed 
by medical professionals to a stressor for which there is 
credible supporting evidence.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.04 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


Service Connection Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2) (West 2002), 101(24); 38 
C.F.R. §§ 3.1, 3.6 (2009).  The term veteran means a person 
who served in the active military, naval, or air service and 
who was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  The term veteran of any 
war means any veteran who served in the active military, 
naval, or air service during a period of war.  38 C.F.R. § 
3.1(e).  Title 38 of the United States Code authorizes the 
Secretary of Veterans Affairs to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  38 U.S.C.A. § 501(a)(1) (West 2002).

Service in the active military, naval, or air service 
includes service in the United States Armed Forces.  See 38 
U.S.C.A. § 101(10) (in pertinent part defining "Armed Forces" 
as "United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard.").  Merchant Marines are not included in the 
statutory definition of Armed Forces.

With regard to service as a merchant seaman, the Secretary of 
the Air Force made a determination on January 19, 1988, that 
the service of American Merchant Marines in oceangoing 
service during the period of armed conflict, from December 7, 
1941, to August 15, 1945, shall be considered active duty for 
the purposes of all laws administered by VA.  See 53 Fed. 
Reg. 2,775-02 (Feb. 1, 1988).  See also 38 C.F.R. § 
3.7(x)(15) (certifying as "active military service" the 
service of American Merchant Marines in Oceangoing Service 
during the period from December 7, 1941, to August 15, 1945).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic diseases such as arthritis may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that a veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board must make a specific finding as to whether a 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to 
whether a veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  VA's General Counsel has 
defined the phrase "engaged in combat with the enemy" as 
requiring that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (1999).

The Court has held that receiving enemy fire can constitute 
participation in combat. Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99. Evidence submitted to 
support a claim that a veteran engaged in combat for purposes 
of a claim of service connection for PTSD may include a 
veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).

The Veteran contends that he now suffers from PTSD as a 
result of his service in the Merchant Marines.

There is no evidence of treatment for a psychiatric 
disability during the Veteran's service in the Merchant 
Marines or in the years immediately thereafter.  The Veteran 
has not reported such treatment.

A May 1953 Army entrance examination noted that the Veteran 
had "mild depression-never suicidal-never had psychiatric 
difficulty".  The examiner also noted that he was a 
conscientious objector who refused to be inducted until 
returned by the Federal Bureau of Investigation (FBI).  A 
June 1955 Army discharge examination was negative for any 
relevant abnormalities.  His remaining Army treatment records 
are negative for complaints, treatments or diagnoses of any 
psychiatric condition.

VA examinations conducted in November 1955, May 1959, 
November 1960 and May 1978 were negative for any complaints 
or findings related to PTSD or any other psychiatric 
condition.

A June 2003 Vessel Service History published by the United 
States Coast Guard indicated that the Veteran served aboard 
the SS John Merrick from May 1, 1945 to September 30, 1945 
with approximately one week off the ship in July.

In a January 2005 stressor statement, the Veteran reported 
sailing aboard the SS John Merrick between May 1945 and 
September 1945.  This ship sailed the North Atlantic run in 
heavy convoy to protect ships from the enemy.  This convoy 
came under submarine attack and several merchant ships were 
sunk on one occasion.  There was a constant fear of hitting 
magnetic mines, particularly when entering ports of call. 

A September 2005 VA psychiatric treatment note reflects the 
Veteran's reports of feeling irritable, angry and depressed.  
Increased flashbacks and social isolation were noted.  
Suicidal ideations were denied.

A February 2006 VA treatment note shows that the Veteran 
reported suffering flashbacks of sailing through the North 
Atlantic unprotected.  His ship could have been fired at or 
could have struck mines during these voyages.

A February 2006 letter from M. M, a VA social worker, 
indicated that the Veteran had been diagnosed with PTSD and 
had struggled with issues of depression as a secondary 
symptom to PTSD.  The provider opined that "it was under 
duress of war that [the Veteran] first experienced his PTSD 
symptoms" and that he had served in World War II (WWII) as a 
Merchant Marine.

A March 2006 VA psychiatric treatment summary indicated that 
the Veteran was participating in weekly individual 
counseling, monthly psychopharmacotherapy, weekly anger 
management and weekly non-combat PTSD support group to treat 
this PTSD.  His chronic PTSD resulted from his "service 
experience."

A January 2007 VA psychiatric examination reflects the 
Veteran's reports of first receiving mental health treatment 
in the mid to late 1960s for depression.  His next mental 
health contact occurred at the VA in January 2005.  
Psychiatric treatment prior to service or during service was 
denied.  Current symptoms included mood swings, sleep 
difficulties, nightmares, avoidance of war stimuli, an 
exaggerated startle response, intrusive war memories, 
anxiety, occasional suicidal ideations and weekly panic 
attacks.  A history of suicide attempts or substance abuse 
was denied.  

His stressors consisted of his report that during service 
with the Merchant Marines, he witnessed two ships being sunk 
in the early months of 1945 by torpedoes in a submarine 
attack, operating depth charges.  One ship was completely 
vaporized and blew up with no survivors.  He then witnessed 
another ship get hit and sink after being on fire.  He stated 
that he was within one mile of these attacks and he was 
afraid that his ship would be next.  He also reported being 
afraid of mines and he witnessed mines.

Following this examination and a review of the Veteran's 
claims file, a diagnosis of PTSD was made.  The examiner 
opined that it was at least as likely as not that this 
condition was caused by the traumatic incidences and danger 
the Veteran experienced while serving as a Merchant Marine.  

In his July 2007 notice of disagreement, the Veteran reported 
assisting in the rescue of a disabled tanker sometime in 
September 1946.  The "stressful situations or incidents" 
that he was exposed to during his Merchant Marine service 
included "convoy duty, blackouts, fear of mines, submarine 
alerts, battle stations, fire and abandon ship drills, [the] 
firing of ordinances, fear of dying, submarine attacks [and] 
threats of death".

A September 2008 opinion from Dr. M. P., the Veteran's 
treating VA psychiatrist, noted that he was currently 
diagnosed with PTSD as a result of the psychological trauma 
he experienced while serving in the military between November 
1944 and May 1953.  The psychiatrist opined that it was more 
likely than not that his current psychiatric problems related 
to his service in the military during WWII.

In a May 2009 Memorandum from the U.S. Army and Joint 
Services Records Research Center (JSRRC) Coordinator made a 
formal finding of a lack of information required to 
corroborate stressor(s) associated with a claim for service 
connection for PTSD.  The Coordinator also determined that 
the information required to corroborate the stressful events 
described by the Veteran was insufficient to send to the 
JSRRC or National Archives and Records Administration (NARA) 
records.  The Memorandum indicated that a review of the 
chronological list of U.S. merchant ships which were sunk or 
damaged by the enemy in 1945 revealed no information 
regarding the SS John Merrick or any ships which were in the 
same convoys as the SS John Merrick.

A May 2009 letter from Dr. M. P., the Veteran's treating VA 
psychiatrist, noted that he had been diagnosed with PTSD and 
that his various psychiatric symptoms "started during and 
soon after WWII".  These symptoms were "identified by 
medical professionals and were reflected in his medical 
records in 1945-1955".  The psychiatrist opined that it was 
more likely than not that the Veteran's current and past 
psychiatric problems related to his service in the military 
during WWII.

During an August 2009 RO hearing, the Veteran testified that 
his ship never came under direct attack while sailing in the 
North Atlantic.  He worked watches of four hour duration 
looking for submarines, surface crafts or mines.  He saw a 
few mines while going into port but could not recall specific 
dates or locations.  He also participated in near daily 
"battle stations" drills.   In September 1946, he 
volunteered to assist in the rescue of a disabled tanker.

An August 2009 opinion from F. A., the Veteran's treating VA 
social worker, indicated that he had been diagnosed with PTSD 
and that his condition required continued psychiatric 
treatment for the foreseeable future.  The Veteran attributed 
"all of his problems" to his WWII experience, which 
involved being in danger in the North Atlantic war zone and 
being in constant fear of being attacked.  The provider 
opined that it was more likely than not that the Veteran's 
current psychiatric problems are related to his service 
during WWII and the Korean War.

A December 2009 response from Personnel Information Exchange 
System (PIES) indicated that the Veteran's Army service 
personnel records were fire-related and could not be 
reconstructed.  A subsequent December 2009 Memorandum made a 
formal finding on the unavailability of these military 
personnel records.

The Veteran testified during his April 2010 Travel Board 
hearing that he served aboard the SS John Merrick beginning 
some time in 1944.  His ship was not attacked during this 
time.  During convoys, his ship was surrounded that there 
were always concerns about possible collisions and mines.  He 
testified that he did not witness attacks on any ships or any 
ships sinking, but hear about such incidents.

He later served for seven or eight months in the Arctic 
Circle while in the Army but was not involved in any combat 
during that time.  He first noticed that something was wrong 
with him in the late 1950s.  He did not receive any 
psychiatric treatment while in-service.

An undated letter from the Veteran's wife indicates that he 
suffered from various psychiatric symptoms that were 
attributable to his service in the Merchant Marines.  He had 
reported experiencing fear, trepidation, blackouts, submarine 
alerts, fear of hitting mines, and that he fired 20 mm 
cannons during convoy duty.

An undated chronological listing published by American 
Merchant Marine at War (USMM) detailed every merchant ship 
that was sunk or damaged in 1945.  In May 1945, two ships 
were damaged or sunk by mines in the northeast Atlantic and 
one ship was sunk by a torpedo along the East coast.  Two 
ships were damaged or sunk by mines in the northeast Atlantic 
in June 1945 and two ships were damaged or sunk as a result 
of a grounding or a collision in August 1945.  The web site 
notes that mines were a major threat to ship convoys.

The Veteran has a current disability as he has been diagnosed 
by multiple VA providers as suffering from PTSD and these 
providers have linked this condition to his Merchant Marines 
or WWII service.   

The VA examiner based the diagnosis on two stressors-seeing 
ships sunk, and being fearful of striking a mine.  The 
Veteran has testified, however, that he did not witness the 
sinking of any ships, and there is no other evidence in this 
regard.

The evidence of record does not establish that the Veteran 
served in combat.  He received no combat decorations.  He 
indicated during his April 2010 hearing that he did not come 
under attack either during his Merchant Marine active duty 
service or his Army service.  The list of chronological list 
of ships sunk during 1945 published by the USMM was negative 
for incidents involving the Veteran's assigned ship.  The 
Board also notes that Germany unconditionally surrounded to 
the United States on May 8, 1945, approximately one week 
after the Veteran began serving aboard the SS John Merrick. 

The remaining stressor is that of being fearful of striking 
mines.  The VA examiner noted this stressor during the 
examination and seems to have linked the diagnosis of PTSD to 
that stressor when he concluded that PTSD was attributable to 
the danger the Veteran experienced while serving in the 
Merchant Marine.

The USMM web site notes that mines were a significant danger 
to those serving aboard convoy ships.  There is credible 
supporting evidence that mines were a danger faced by the 
Veteran in his service with the Merchant Marine, and the VA 
examination provides evidence linking a current diagnosis of 
PTSD to that stressor.  Resolving reasonable doubt in the 
Veteran's favor, service connection for PTSD is granted.  38 
U.S.C.A. §5107(b).



ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran was afforded a VA podiatry examination in 
February 2007.  It was noted that the Veteran reported a 
history of bilateral foot problems during and since active 
duty.  The examiner diagnosed bilateral plantar fasciitis 
with bilateral calcaneal spurs; osteoarthritis of the left 
first metatarsal phalangeal join; and bilateral sprained 
ankles, left greater than right.  The examiner concluded that 
the bilateral feet and ankle disabilities were not related to 
service because the claims folder was negative for any foot 
problems in service.

The United States Court of Appeals for Veteran's claims has 
held that a medical opinion is inadequate were it is based 
solely on the absence of confirmatory service treatment 
records and does not take into account a Veteran's reports of 
his history and symptoms.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).

Hence, the February 2007 opinion is inadequate.  Once VA 
undertakes to provide an examination, it must insure that the 
Veteran is provided an adequate examination or explain why 
one cannot be provided.  Barr v. Nicholson.

Accordingly, this case is REMANDED for the following:

Afford the Veteran a new examination to evaluate his claim 
for service connection for foot and ankle disabilities.  The 
examiner should review the claims folder and note such review 
in the examination report or addendum.

1.  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current foot or ankle disability began 
in a period of active service, or is 
otherwise the result of a disease or injury 
in service.  

The examiner should provide a rationale for 
this opinion.  In formulating the opinion 
the examiner should take into account the 
Veteran's reports that his symptoms began 
during service, and his contentions that 
they may be related to the stresses of 
being on ship decks and service in the 
Arctic.

2.  If the benefit sought on appeal remains 
denied, the agency of original jurisdiction 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


